PER CURIAM
Defendant appeals a judgment of conviction for felony assault in the fourth degree, ORS 163.160, assault in the third degree with a firearm, ORS 163.165, and assault in the fourth degree, ORS 163.160. His sole contention on appeal is that the trial court erred in ordering him to pay a compensatory fine for injuries that resulted from a charged crime that had been dismissed and for which he had not been convicted. The state concedes the point and suggests that the case should be remanded to the trial court for the purposes of resentencing. See State v. Donahue, 165 Or App 143, 146, 995 P2d 1202 (2000) (“[T]he legislature has required that we remand for purposes of resentencing rather than merely vacate a portion of the sentence.”). We accept the concession and agree that the case should be remanded.
Sentences vacated; remanded for resentencing; otherwise affirmed.